Citation Nr: 1041481	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-08 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right hip disability 
as secondary to a right knee disability.  

2.  Entitlement to service connection for scars of the lips and 
chin.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 




INTRODUCTION

The Veteran had active military service from September 1985 to 
September 1989.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which, in 
pertinent part, denied entitlement to service connection for a 
right hip condition and scars, lips and chin.  

The issues have been re-characterized to comport to the evidence 
of record, particularly the January 2007 statement of the case 
(SOC) and the appellant's January 2007 Form 9 substantive appeal 
to the Board, which notes that the appellant wishes to appeal the 
issue of a right hip condition as secondary to a right knee 
injury.  See 38 C.F.R. §§ 20.200, 20.202.  Thus, the Board will 
not consider the Veteran's claim of service connection for a 
right hip disability on a direct basis.  

The July 2006 rating decision on appeal denied service connection 
for a right knee injury.  Subsequently, a June 2009 rating 
decision granted service connection for torn right meniscus and 
status post arthroscopic surgery, with a 10 percent rating 
effective February 9, 2006.  Because the Veteran has been granted 
the full benefit he sought, his claim of service connection for a 
right knee disability is no longer on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

An October 2010 statement from the Veteran's representative 
contends that the Veteran was treated for acne and herpes during 
service and that these conditions may have resulted in a residual 
skin disability.  Entitlement to service connection for a skin 
disability, to include residuals of acne and herpes, is not 
currently before the Board and is REFERRED to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran seeks service connection for a right hip disability, 
as secondary to a right knee disability, and for scars of the 
lips and chin.  Specifically, the Veteran claims that he was 
struck in the face and received a large gash just below his 
bottom lip, which resulted in a scar, and that his right hip 
disability is secondary to his service connected right knee 
disability.  

In his January 2007 Form 9 substantive appeal to the Board the 
Veteran indicated that he did not want a Board hearing, and in a 
March 2007 letter to the RO, the Veteran requested a local 
hearing with a Seattle, Washington, RO decision-maker.  There is 
no document of record indicating that the Veteran was scheduled 
and notified of a hearing at the RO.  The Cover Sheet associated 
with the Veteran's claim file indicates that the Veteran did not 
appear at a Formal hearing at the RO.  Accordingly, there remains 
an outstanding request for a RO hearing.  See analogous 38 C.F.R. 
§ 20.700 (noting that a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person); see also 38 U.S.C.A. § 7107 (pertaining specifically to 
hearings before the Board).  Since the RO schedules RO and 
decision review officer (DRO) hearings, a remand of this matter 
to the RO is warranted.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be granted for a disability which is 
proximately due to and the result of a service- connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  Where 
a service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

A May 2009 VA examination, which was conducted for the Veteran's 
right knee, indicates that the Veteran reported constant pain in 
his right knee that travels to his right hip.  Because the record 
reflects that the Veteran may have a right hip disability, which 
could be related to his service-connected right knee disability, 
a VA examination should be conducted to determine the nature and 
etiology of his claimed disability.  See McLendon v. Nicholson, 
20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.159(c).  

Regarding his claim of service connection for scars of the lips 
and chin, the Veteran claims that he currently has a scar on the 
bottom of his lip and top of his chin, which resulted from a 
strike to his face during service.  The Veteran is competent to 
state whether he currently has a scar and whether he received a 
laceration during service.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Further, the Veteran's June 1985, entrance 
examination does not indicate that he had any type of scar on his 
face, and a September 1987, STR shows that he had a scar near his 
lips.  The Veteran's STRs corroborate his claims and the Board 
finds his statements regarding his in-service facial laceration 
to be credible.  Because the record reflects that the Veteran may 
have scars of the lips and chin as a result of service, a VA 
examination should be conducted to determine the nature and 
etiology of his claimed disability.  See McLendon, 20 Vet. App. 
at 82-83; 38 C.F.R. § 3.159(c).  

The appellant is hereby notified that if an examination(s) is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination(s) without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  





Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a hearing at the 
RO.  Associate a copy of the letter notifying 
the Veteran of the time and place of his 
scheduled RO hearing in the claim file.  

2.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of the claimed right hip disability.  
The examiner should conduct all indicated 
tests and studies to determine whether the 
Veteran currently has any right hip 
disability.  As to any right hip disability 
identified, the examiner is to provide an 
opinion as to whether it is at least as 
likely as not caused or aggravated by the 
Veteran's service-connected right knee 
disability.

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A detailed rationale for 
all medical opinions must be provided.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).  


3.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of the claimed scars of the lips and 
chin.  The examiner should conduct all 
indicated tests and studies to determine 
whether the Veteran currently has any scar of 
his lips or chin.  As to any scar identified, 
the examiner is to provide an opinion as to 
whether it is at least as likely as not 
related to service.  The examiner must accept 
as fact that the Veteran had an injury or 
laceration of some type to his face during 
service and did, in fact, have a scar, as 
reflected by service treatment records.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A detailed rationale for 
all medical opinions must be provided.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).  

4.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be adjudicated.  If 
either of the claims remain denied, the RO 
should issue a statement of the case (SOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


